Citation Nr: 1001918	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
insect bites to include a skin condition, hives and eczema.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a gastrointestinal 
disorder, spastic duodenal bulb, gastritis, and abdominal 
pain.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinea pedis.

4.  Entitlement to service connection for onychomycosis.

5.  Entitlement to service connection for posttraumatic 
stress disorder.

6.   Entitlement to service connection for asthma to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for gastroesophageal 
reflux disease.

8.  Entitlement to service connection for headaches, claimed 
as migraine.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for refractive error 
of the eyes.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1988 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran presented testimony before the undersigned member 
of the Board of Veterans' Appeals during a hearing at the RO 
in May 2009.

On the claims to reopen, regardless of the RO's 
determination, the Board must determine whether new and 
material evidence has been presented to reopen a previously 
denied claim, before reaching the merits of the claim.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The reopened claim of service connection for tinea pedis and 
the claims of service connection for onychomycosis, 
posttraumatic stress disorder, vertigo and tinnitus are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in October 1993, the RO denied the 
claim of service connection for residuals from insect bites 
to include a skin condition, hives; after the Veteran was 
notified of the adverse determination and of the right to 
appeal, he did not appeal the rating decision; in a rating 
decision in April 1998, the RO determined that new and 
material evidence had not been presented to reopen the claim 
of service connection for residuals of insect bites to 
include a skin condition, hives; after the Veteran was 
notified of adverse determination and of the right to appeal, 
he did not appeal the rating decision.  

2.  The additional evidence presented since the rating 
decision by the RO in April 1998 does not raise a reasonable 
possibility of substantiating the claim of service connection 
for residuals of insect bites to include a skin condition, 
hives or eczema.

3.  In a rating decision in October 1993, the RO denied the 
claim of service connection for a gastrointestinal disorder, 
a spastic duodenal bulb and gastritis; after the Veteran was 
notified of the adverse determination and of the right to 
appeal, he did not appeal the rating decision; in a rating 
decision in April 1998, the RO determined that new and 
material evidence had not been presented to reopen the claim 
of service connection for a gastrointestinal disorder, 
abdominal pain; after the Veteran was notified of adverse 
determination and of the right to appeal, he did not appeal 
the rating decision.  

4.  The additional evidence presented since the rating 
decision by the RO in April 1998 does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a gastrointestinal disorder to include a spastic duodenal 
bulb, gastritis, or abdominal pain.

5.  In a rating decision in October 1993, the RO denied the 
claim of service connection for tinea pedis; after the 
Veteran was notified of the adverse determination and of the 
right to appeal, he did not appeal the rating decision.  

6.  The additional evidence presented since the rating 
decision by the RO in October 1993 raises a reasonable 
possibility of substantiating the claim of service connection 
for tinea pedis.

7.  Asthma was not affirmatively shown to have been present 
during service; asthma, first diagnosed after service, is 
unrelated to an injury, disease, or event in service; and 
asthma is a known clinical diagnosis.

8.  Gastroesophageal reflux disease was not affirmatively 
shown to have been present during service; gastroesophageal 
reflux disease, first diagnosed after service, is unrelated 
to an injury, disease, or event in service; and 
gastroesophageal reflux disease is a known clinical 
diagnosis.

9.  Chronic headaches were not affirmatively shown to have 
been present during service; headaches, first diagnosed after 
service, are unrelated to an injury, disease, or event in 
service. 

10.  In May 2009, prior to the promulgation of a decision in 
the appeal by the Board, the Veteran withdrew from the appeal 
the claim of service connection for refractive error of the 
eyes.




CONCLUSIONS OF LAW

1.  The rating decision in April 1998 by the RO, holding that 
new and material evidence has not presented to reopen the 
claim for service connection for residuals of insect bites to 
include a skin condition, hives, became final.  38 U.S.C.A. § 
7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.104(a) (2009).

2. The additional evidence presented since the rating 
decision in April 1998 is not new and material, and the claim 
of service connection for residuals of insect bites to 
include a skin condition, hives and eczema, is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

3.  The rating decision in April 1998 by the RO, holding that 
new and material evidence has not presented to reopen the 
claim for service connection for a gastrointestinal disorder, 
spastic duodenal bulb and gastritis, became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.104(a) (2009).

4. The additional evidence presented since the rating 
decision in April 1998 is not new and material, and the claim 
of service connection for a gastrointestinal disorder, 
spastic duodenal bulb, gastritis, and abdominal pain, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

5.  The rating decision in October 1993 by the RO, denying 
service connection for tinea pedis, became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.104(a) (2009).

6.  The additional evidence presented since the rating 
decision in October 1993 is new and material, and the claim 
of service connection tinea pedis is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

7.  Asthma was not incurred in or aggravated by service.  
38U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

8.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2009).

9.  Headaches to include migraine were not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).

10.  The criteria for the withdrawal of the substantive 
appeal on the claim of service connection for refractive 
error of the eyes have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in February 2007 and in December 2007.  The Veteran was 
notified that new and material was needed to reopen the 
claims of service connection, that is, evidence not 
previously considered and that pertained to the reason the 
claims was previously denied, that is, the lack of evidence 
of chronic disabilities after service.

The VCAA notice included the type of evidence needed to 
substantiate the underlying claims of service connection and 
the new claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.  

As for content and the timing of the VCAA notice, the 
documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the documents that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.

On the application to reopen the claims of service connection 
for residuals of insect bites and for a gastrointestinal 
disorder, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented, and 
that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii).

On the claims of service connection, as the record does not 
indicate that asthma, gastroesophageal reflux disease, and 
headaches may be associated with an established event, 
injury, or disease in service, a VA medical examination or 
medical opinion is not necessary to decide the claims.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the claims to reopen were received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Residuals of Insect Bites

Procedural History and Evidence Previously Considered

In a rating decision in October 1993, the RO denied service 
connection for residuals of insect bites of the right arm and 
left hand to include hives on grounds that there was no 
evidence of chronic disability related to insect bites in 
service.  

After the Veteran was notified of the adverse determination 
and of the right to appeal, he did not appeal the rating 
decision.  And by operation of law, the rating decision in 
October 1993 became final on the basis of the evidence then 
of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

At the time of the rating decision in October 1993 by the RO 
the evidence of record consisted of the service treatment 
records.  The service treatment records show that in November 
1990 the Veteran presented with a two-day history of hives on 
the face, torso, and arms.  The assessment was an allergic 
reaction to either food or insect bites and the day after he 
was first seen the hives had resolved.  

In December 1991, the Veteran complained of insect bites to 
the right arm and left hand.  The pertinent findings were 
four small erythamous lesions and assessment was insect 
bites.  On separation examination in February 1993, the 
Veteran denied any skin disease, the evaluation of the skin 
was normal, and no skin abnormality was listed in the summary 
of defects or diagnoses.

In December 1997, the Veteran attempted to reopen the claim 
of service connection for hives.  The additional evidence 
consisted of a VA record, dated in February 1998, unrelated 
to residuals of insect bites or any skin condition.  In April 
1998, the RO determined that new and material evidence had 
not been presented to reopen the claim for hives.  After the 
Veteran was notified of adverse determination and of the 
right to appeal, he did not appeal the rating decision.  And 
by operation of law, the rating decision in April 1998 became 
final on the basis of the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Additional Evidence and Analysis 

The current claim to reopen was received at the RO in January 
2007.  



The additional evidence consists of VA records, covering the 
period from 1999 to 2009, which do not document a skin 
condition, either hives or eczema, related to insect bites in 
service.  As the records do not raise a reasonable 
possibility of substantiating the claim, that is, evidence of 
a current skin condition, either hives or eczema, associated 
with residuals of insect bites in service, the evidence is 
not new and material under 38 C.F.R. § 3.156. 

In May 2009, the Veteran testified that a VA doctor told him 
that the redness and pain in his midsection were the 
residuals of the insect bites in service. 

Where as here there is a question of medical causation, that 
is, an association between the residuals of insect bites, 
including a skin condition, and a current condition, where a 
lay assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competency is a legal concept in determining whether evidence 
may be considered, in other words, whether the evidence is 
admissible as distinguished from credibility, that is, the 
probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (a 
discussion distinguishing competency and credibility of 
evidence).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed, but the presumption does not 
extend to whether the evidence is competent, that is, 
admissible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)  

To the extent the Veteran's testimony is offered as proof of 
an association between the residuals of insect bites, 
including a skin condition, and a current condition, the 
Veteran is not competent to offer an opinion on medical 
causation.  As the testimony is not competent evidence, it 
does not raise a reasonable possibility of substantiating the 
claim, and therefore the testimony is not new and material 
evidence.



To the extent the Veteran is relying on what a VA health-care 
professional told him, what a health-care profession 
purportedly said, is medical hearsay evidence and is too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (medical hearsay evidence does not meet the threshold 
of plausibility).

As medical hearsay evidence does not meet the threshold of 
plausibility, which is a lower standard than the new and 
material threshold of raising a reasonable possibility of 
substantiating the claim, the Veteran's testimony of what a 
VA doctor told him is not competent evidence.  As the 
testimony is not competent evidence, it does not raise a 
reasonable possibility of substantiating the claim, and 
therefore the testimony is not new and material evidence.

As the additional evidence is not new and material, the claim 
of service connection for residuals of insect bites to 
include a skin condition, hives or eczema, is not reopened, 
and the benefit-of-the-doubt standard of proof does not 
apply. 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

A Gastrointestinal Disorder, Spastic Duodenal Bulb, 
Gastritis, and Abdominal Pain 

Procedural History and Evidence Previously Considered

In a rating decision in October 1993, the RO denied service 
connection for a gastrointestinal disorder, a spastic 
duodenal bulb and gastritis, on grounds that there was no 
evidence of chronic gastrointestinal disorder in service.  

After the Veteran was notified of the adverse determination 
and of the right to appeal, he did not appeal the rating 
decision.  And by operation of law, the rating decision in 
October 1993 became final on the basis of the evidence then 
of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).



At the time of the rating decision in October 1993 by the RO 
the evidence of record consisted of the service treatment 
records.  The service treatment records show that in August 
1989 the Veteran was evaluated for the sudden onset of 
vomiting, fatigue,   and right upper quadrant pain.  An upper 
gastrointestinal series showed a spastic duodenal bulb, but 
no ulcer, and the assessment was spastic duodenal bulb.  In 
October 1990, the Veteran complained of stomach pain.  The 
assessment was to rule out constipation versus gastritis.  In 
April 1992, the Veteran complained of dizziness and vomiting, 
and the assessment was gastritis with mild dehydration.   On 
separation examination in February 1993, the Veteran denied 
any stomach trouble, the evaluation of the abdomen was 
normal, and no gastrointestinal abnormality was listed in the 
summary of defects or diagnoses.

In December 1997, the Veteran attempted to reopen the claim 
of service connection for a bleeding ulcer.  The additional 
evidence consisted of a VA record, dated in February 1998, 
documenting the Veteran's complaint of right lower quadrant 
pain, and the impression was musculoskeletal pain.  In April 
1998, the RO determined that new and material evidence had 
not been presented to reopen the claim of service connection 
for a gastrointestinal disorder.  After the Veteran was 
notified of adverse determination and of the right to appeal, 
he did not appeal the rating decision.  And by operation of 
law, the rating decision in April 1998 became final on the 
basis of the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

Additional Evidence and Analysis

The current claim to reopen was received at the RO in January 
2007.  

The additional evidence consists of VA records, covering the 
period from 1999 to 2009.  In September 1999, history 
included gastritis in July 1998.  In September 2003, it was 
noted that there was no history of peptic ulcer disease.  As 
the records do not raise a reasonable possibility of 
substantiating the claim, that is, evidence of a chronic 
gastrointestinal disorder related to service, the evidence is 
not new and material under 38 C.F.R. § 3.156. 

In May 2009, the Veteran testified that in 1997 or 1998 he 
was treated by VA for gastritis, which was the same problem 
he had in service. 

Where as here there is a question of medical causation, that 
is, an association between the gastritis in 1992 and 
gastritis in 1997 or 1998, where a lay assertion of medical 
causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competency is a legal concept in determining whether evidence 
may be considered, in other words, whether the evidence is 
admissible as distinguished from credibility, that is, the 
probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (a 
discussion distinguishing competency and credibility of 
evidence).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed, but the presumption does not 
extend to whether the evidence is competent, that is, 
admissible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)  

To the extent the Veteran's testimony is offered as proof of 
an association between the gastritis in service and gastritis 
in 1997 or 1998, the Veteran is not competent to offer an 
opinion on medical causation.  As the testimony is not 
competent evidence, it does not raise a reasonable 
possibility of substantiating the claim, and therefore the 
testimony is not new and material evidence.

To the extent the Veteran's testimony is offered as evidence 
of a current diagnosis of a chronic gastrointestinal 
disorder, a chronic gastrointestinal disorder is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

A chronic gastrointestinal disorder is not a simple medical 
condition, such as a broken leg, because the condition cannot 
be perceived through the senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that a chronic gastrointestinal disorder 
is not a simple medical condition that a lay person is 
competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, and as no factual foundation has 
been made to establish that the Veteran is qualified through 
education, training, or experience to offer a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  Therefore the Veteran's testimony is 
not competent evidence and does not raise a reasonable 
possibility of substantiating the claim and the testimony is 
not new and material evidence. 

As the additional evidence is not new and material, the claim 
of service connection for a gastrointestinal disorder, 
spastic duodenal bulb, gastritis, and abdominal pain is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply. 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Tinea Pedis

Procedural History and Evidence Previously Considered

In a rating decision in October 1993, the RO denied service 
connection for tinea pedis on grounds that there was no 
evidence of chronic disability related to the tinea pedis in 
service.  

After the Veteran was notified of the adverse determination 
and of the right to appeal, he did not appeal the rating 
decision.  And by operation of law, the rating decision in 
October 1993 became final on the basis of the evidence then 
of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

At the time of the rating decision in October 1993 by the RO 
the evidence of record consisted of the service treatment 
records.  The service treatment records show that in June 
1989, the assessment was resolving tinea pedis of the left 
foot.  In September 1990, the Veteran was treated for 
bilateral tinea pedis.  On separation examination in February 
1993, the Veteran denied any skin disease or foot trouble, 
the evaluations of the skin and feet were normal, and no skin 
or foot abnormality was listed in the summary of defects or 
diagnoses.

Additional Evidence and Analysis

The current claim to reopen was received at the RO in January 
2007.  

The additional evidence consists of VA records, covering the 
period from 1999 to 2009, which do not document recurrent 
tinea pedis.  As the records do not raise a reasonable 
possibility of substantiating the claim, that is, evidence of 
current tinea pedis, the evidence is not new and material 
under 38 C.F.R. § 3.156.

In May 2009, the Veteran testified that he has recurrent 
tinea pedis. 

Under case law, a skin condition is a condition where lay 
observation has been found to be competent as to the presence 
of the disability.  McCartt v. West, 12 Vet. App. 164 (1999).  
As the Veteran is competent to state that he has a current 
skin condition and as the claim was previously denied because 
there was no evidence of a chronic disability since service, 
the evidence is new and material as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
And the claim of service connection for tinea pedis is 
reopened, but further development is needed before reaching a 
decision on the merits of the reopened claim. 

Claims of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf Veteran" means a Veteran who served 
on active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. §3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

Asthma, Gastroesophageal Reflux Disease, Headaches.

Facts 

During Operations DESERT SHIELD and DESERT STORM, the USS 
BLUE RIDGE (LCC-19) served as flagship for the Commander of 
United States Naval Forces Central Command.  The Veteran was 
on the BLUE RIDGE during the deployment to Southwest Asia. 

Asthma 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of asthma.  On separation 
examination in February 1993, the Veteran denied any asthma 
or shortness of breath, the evaluation of the lungs was 
normal, and asthma was not listed in the summary of defects 
or diagnoses.

After service, VA records from 1998 to 2009 show that since 
September 2003 asthma controlled with medication has been 
included on the Veteran's list of health problems.  In 
January 2007, a VA health-care professional stated that the 
Veteran was diagnosed with asthma in 1991.  In March 2007 and 
in testimony, the Veteran stated that he developed asthma 
while serving in the Persian Gulf.



Analysis 

On the basis of the service treatment records, asthma was not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. §§ 1110 and 1131 and 38C.F.R. § 3.303(a) is 
not established. 

In statements and in testimony, the Veteran stated that he 
developed asthma while serving in the Persian Gulf and he has 
had asthma ever since.  Although the Veteran is competent to 
describe respiratory symptoms, the service treatment records 
contain no complaint, finding, history, treatment, or 
diagnosis of asthma.  On separation examination in February 
1993, the Veteran denied any asthma or shortness of breath, 
the evaluation of the lungs was normal, and asthma was not 
listed in the summary of defects or diagnoses.  After 
service, asthma was first documented in 2003, 10 years after 
service.  The evidence opposes continuity of symptomatology.  

As the Veteran's statements and testimony are inconsistent 
with the service treatment records and the post-service 
record, the Board finds that the Veteran's statements and 
testimony about continuity of symptomatology are not 
credible.  

As the evidence against continuity of symptomatology 
outweighs the Veteran's statements and testimony, continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is not 
established.

As for service connection based on an initial diagnosis of 
asthma after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe respiratory symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), asthma is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  


Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Asthma is not a simple medical condition, such as a broken 
leg, because the condition can not be perceived through the 
senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the 
use of the senses.).  For this reason, the Board determines 
that asthma is not a simple medical condition that a lay 
person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current asthma was present during service.  
To this extent the Veteran's statements and testimony are 
excluded or not admissible, that is, the statements and 
testimony are not to be considered as competent evidence in 
support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau at 1377.  

Here, the Veteran is competent in describing symptoms which 
support a later diagnosis by a medical professional as a VA 
health-care provider stated that the Veteran's asthma began 
in service.  


The Board finds the statement of the VA health-care as not 
credible because the Board rejects Veteran's statements that 
he had asthma in service as explained above.  Coburn v. 
Nicholson, 19 Vet. App. 429, 432-33 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  For 
this reason, evidence has no probative value, that is, the 
evidence does not tend to prove a material fact in the case, 
that is, the presence of asthma in service.  

Apart from the question of the direct onset or the presence 
of asthma, where there is a question of medical causation, 
that is, an association between asthma and injury, disease, 
or event in service, including as the Veteran's presence in 
the Persian Gulf,  where a lay assertion of medical causation 
is not competent medical evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, experience, 
training, or education to offer such an opinion, his 
statements and testimony are not competent evidence to 
substantiate the claim of an association between the asthma 
and an injury, disease, or event, including presence in the 
Persian Gulf, in service.  Therefore the statements and 
testimony are excluded, that is, the statements and testimony 
are not to be considered as evidence in support of the claim.

There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association between asthma and an injury, disease, or even, 
including presence in the Persian Gulf, in service,



and in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with 
service, and VA is not required to further develop the claim 
by affording the Veteran a VA examination or by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As asthma is a known clinical diagnosis, the presumption of 
service connection as an undiagnosed illness for a Persian 
Gulf veteran under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
does not apply. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Gastroesophgeal Reflux Disease

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of gastroesophgeal reflux 
disease.  On separation examination in February 1993, the 
Veteran denied frequent indigestion, the evaluation of the 
abdomen was normal, and gastroesophgeal reflux disease was 
not listed in the summary of defects or diagnoses.

After service, VA records from 1998 to 2009 show that in 
September 2003 history included gastroesophegeal reflux 
disease.  In January 2004, it was noted that the Veteran may 
have had had gastroesophegeal reflux disease with over 
eating.  In testimony, the Veteran stated that 
gastroesophegeal reflux disease was diagnosed in 1991.
Analysis 

On the basis of the service treatment records, 
gastroesophegeal reflux disease was not affirmatively shown 
during service, and service connection under 38 U.S.C.A. 
§§ 1110 and 1131 and 38C.F.R. § 3.303(a) is not established. 



In statements and in testimony, the Veteran stated that he 
developed gastroesophegeal reflux disease in 1991 and he has 
had the condition ever since.  Although the Veteran is 
competent to describe gastrointestinal symptoms, the service 
treatment records contain no complaint, finding, history, 
treatment, or diagnosis of gastroesophgeal reflux disease.  
On separation examination in February 1993, the Veteran 
denied frequent indigestion, the evaluation of the abdomen 
was normal, and gastroesophgeal reflux disease was not listed 
in the summary of defects or diagnoses.

After service, gastroesophegeal reflux disease was first 
documented in 2003, 10 years after service.  The evidence 
opposes continuity of symptomatology.  

As the Veteran's statements and testimony are inconsistent 
with the service treatment records and the post-service 
record, the Board finds that the Veteran's statements and 
testimony about continuity of symptomatology are not 
credible.  

As the evidence against continuity of symptomatology 
outweighs the Veteran's statements and testimony, continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is not 
established.

As for service connection based on an initial diagnosis of 
gastroesophgeal reflux disease after service under 38 C.F.R. 
§ 3.303(d), although the Veteran is competent to describe 
gastrointestinal symptoms, Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay testimony is competent as to symptoms of 
an injury or illness, which are within the realm of personal 
knowledge), gastroesophgeal reflux disease is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Gastroesophgeal reflux disease is not a simple medical 
condition, such as a broken leg, because the condition can 
not be perceived through the senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that gastroesophgeal reflux disease is 
not a simple medical condition that a lay person is competent 
to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the gastroesophgeal reflux disease was present 
during service.  To this extent the Veteran's statements and 
testimony are excluded or not admissible, that is, the 
statements and testimony are not to be considered as 
competent evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau at 1377.  

Here, there is no medical evidence or statements from health-
care providers that associates gastroesophgeal reflux 
disease, first shown after service, to an injury, disease, or 
event during the Veteran's service.  



Apart from the question of the direct onset or the presence 
of gastroesophgeal reflux disease, where there is a question 
of medical causation, that is, an association between 
gastroesophgeal reflux disease and injury, disease, or event 
in service, including as the Veteran's presence in the 
Persian Gulf, where a lay assertion of medical causation is 
not competent medical evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, experience, 
training, or education to offer such an opinion, his 
statements and testimony are not competent evidence to 
substantiate the claim of an association between 
gastroesophgeal reflux disease and an injury, disease, or 
event, including presence in the Persian Gulf, in service.  
Therefore the statements and testimony are excluded, that is, 
the statements and testimony are not to be considered as 
evidence in support of the claim.

There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association between gastroesophgeal reflux disease and an 
injury, disease, or even, including presence in the Persian 
Gulf, in service, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is not required to further 
develop the claim by affording the Veteran a VA examination 
or by obtaining a VA medical opinion under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also gastroesophgeal reflux disease is a known clinical 
diagnosis, and the presumption of service connection as an 
undiagnosed illness for a Persian Gulf veteran under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 does not apply.

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Headaches 

The service treatment records show that in April 1992 the 
Veteran complained of a sharp headache, a sore throat, and 
dizziness.  The assessment did not include headache.  On 
separation examination in February 1993, the Veteran denied 
frequent or severe headache, the evaluations of the head and 
neurological system were normal, and headache was not listed 
in the summary of defects or diagnoses.

After service, VA records from 1998 to 2009 do not document 
chronic headaches.  In March 2007, the Veteran stated that he 
developed migraine headaches while serving in the Persian 
Gulf.  In testimony, the Veteran stated that he was treated 
for migraine headaches in service. 

Analysis 

The service treatment records do show that the Veteran 
complained of a headache in 1992.  As a headache was noted, 
that is, observed during service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify chronic headaches as there was a single isolated 
entry and on separation examination the Veteran denied 
frequent or severe headache, and as headaches were not listed 
in the summary of defects or diagnoses, and as there was 
insufficient observation to establish chronicity during 
service, again a single entry of a headache in over four 
years of service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.   



In statements and in testimony, the Veteran stated that he 
developed migraine headaches in service.  Although the 
Veteran is competent to describe headaches, other than a 
single entry of a headache in 1992, the service treatment 
records contain no complaint, finding, history, treatment, or 
diagnosis of recurrent headaches and on separation 
examination the Veteran denied frequent or severe headache 
and headaches were not listed in the summary of defects or 
diagnoses.

After service, VA records from 1998 to 2009 do not document 
chronic headaches.  The evidence opposes continuity of 
symptomatology.  

As the Veteran's statements and testimony are inconsistent 
with the service treatment records and the post-service 
record, the Board finds that the Veteran's statements and 
testimony about continuity of symptomatology are not 
credible.  

As the evidence against continuity of symptomatology 
outweighs the Veteran's statements and testimony, continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is not 
established.

Chronic headache, diagnosed as migraine, is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Chronic headache, specifically migraine, is not a simple 
medical condition, such as a broken leg, because the 
condition cannot be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that a chronic headache, 
specifically migraine, is not a simple medical condition that 
a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, competent medical evidence is 
required to substantiate the claim.  Therefore the Veteran's 
statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim.

After service, there is no competent evidence of a current 
diagnosis of chronic headaches, diagnosed as migraine.  In 
the absence of competent medical evidence of a current 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Refractive Error of the Eyes

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204.

In May 2009, in writing, the Veteran withdrew from the appeal 
the claim of service connection for refractive error of the 
eyes.

Accordingly, the Board does not have appellate jurisdiction 
to review the claim of service connection for refractive 
error of the eyes.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of insect bites to 
include a skin condition, hives and eczema, is not reopened, 
and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a gastrointestinal disorder, 
spastic duodenal bulb, gastritis, and abdominal pain is not 
reopened, and the appeal is denied.

As new and material evidence has been presented, the claim of 
service connection for tinea pedis is reopened, and to this 
extent only, the appeal is granted. 

Service connection for asthma to include as due to an 
undiagnosed illness is denied.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for headaches, claimed as migraine, is 
denied.

The appeal of the claim of service connection for refractive 
error of the eyes is dismissed.


REMAND

On the reopened claim of service connection for tinea pedis 
and the claim of service connection for onychomycosis, as 
tinea pedis was noted in service, as onychomycosis was 
documented after service, as both skin conditions are types 
of superficial fungal infections and as it not clear whether 
there is an association between tinea pedis and 
onychomycosis, further development of the evidence under the 
duty to assist is needed before deciding the claims. 


On the claim of service connection for posttraumatic stress 
disorder, in May 2009, the Veteran testified two Navy men, 
who were his friends, died aboard the USS Belleau Wood and 
their deaths, resulted in posttraumatic stress disorder.  As 
the information provided by the Veteran is incomplete to 
allow for meaningful search of naval records, further 
development under the duty to assist is needed before 
deciding the claim. 

Also, in addition to posttraumatic stress disorder, in March 
2008, VA records contains a diagnostic impression of 
depression.  Where there are multiple diagnoses that arise 
from the same psychiatric symptoms, the concurrent diagnosis 
should be considered as part of the current claim.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).   For this reason, 
additional evidentiary development under the duty to assist 
is required.  

On the claim of service connection for vertigo, in May 2009, 
the Veteran testified that he experienced dizziness in 
service and since service.  The service treatment records 
show that in April 1992 the Veteran complained of a sharp 
headache, a sore throat, and dizziness.  The assessment 
included labyrinthitis.  On separation examination in 
February 1993, the Veteran denied dizziness, the evaluation 
of the neurological system were normal, and dizziness was not 
listed in the summary of defects or diagnoses.  After 
service, VA records show that in August 2006 the Veteran 
complained of dizziness, which was associated with a 
medication for unrelated medical problem.  In November 2006, 
the Veteran complained of positional vertigo of about a 
month's duration.  In April 2008, it was noted that the 
Veteran's medication had been changed and that the previous 
symptoms of intermittent vertigo had resolved, except for 
very occasional mild symptoms.  Due to the in-service 
complaints of dizziness and post-service treatment for 
vertigo, a VA medical examination and medical opinion is 
needed to decide the claim. 

On the claim of service connection for tinnitus, in May 2009, 
the Veteran stated that his duties as a signalman aboard ship 
exposed him to loud noise, resulting in tinnitus. 

Tinnitus is a condition under case law where lay observation 
has been found to be competent to establish the presence of 
the disability.  Charles v. Principi, 16 Vet. App. 370 
(2002).  And although the Veteran is competent to declare 
that he has tinnitus, where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
where a lay assertion of medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  Accordingly, a VA medical examination and medical 
opinion is needed to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim 
of service connection for depression 
and develop the claim as needed in 
accordance with the duty to assist.

2.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
tinea pedis or onychomycosis and, if 
so, whether it is at least as likely as 
not that the current skin condition, 
either tinea pedis or onychomycosis, is 
related to the tinea pedis in service. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder must be made 
available to the examiner for review.



3.  Ask the Veteran to provide 
additional information on the alleged 
in-service stressor, pertaining to the 
deaths of two Navy men (Signalman 
Robert Breckinridge and Petty Officer 
Gates).  The Veteran is asked to 
provide the date of the event, the 
circumstances of the event, and how he 
learned of the event. 

If the Veteran provides sufficient 
information as to the date and 
circumstances of the alleged in-service 
stressor, ask the proper Federal 
custodian to search the records of the 
USS BELLEAU WOOD (LHA-3) for 
documentation of the in-stressor 
service.

If there is credible supporting 
evidence of the in-service stressor, 
afford the Veteran a VA examination to 
determine whether it is at least as 
likely as not that the Veteran has 
posttraumatic stress disorder due to 
the verified in-service stressor.  The 
claims folder must be made available to 
the examiner for review. 

4.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
vertigo and, if so, whether it is at 
least as likely as not that the vertigo 
is related to the in-service complaint 
of dizziness in April 1992.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder must be made 
available to the examiner for review.

5.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
tinnitus and, if so, whether tinnitus 
is at least as likely as not related to 
the Veteran's duties as a signalman 
aboard ship. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

The claims file should be made 
available to the examiner for review.

6.  After the development requested is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


